                          Case 21-10527-JTD             Doc 533          Filed 05/28/21      Page 1 of 4




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                     )
         In re:                                                      )    Chapter 11
                                                                     )
         CARBONLITE HOLDINGS LLC, et al.,1                           )    Case No. 21-10527 (JTD)
                                                                     )
                                            Debtors.                 )    (Jointly Administered)
                                                                     )
                                                                     )    Ref. Docket No. 461



             DECLARATION OF MATEO DE LA TORRE IN SUPPORT OF ORION ENERGY
              PARTNERS INVESTMENT AGENT, LLC’S OPPOSITION TO THE OFFICIAL
               COMMITTEE OF UNSECURED CREDITORS’ MOTION FOR AN ORDER
             PURSUANT TO BANKRUPTCY RULE 2004 AND LOCAL BANKRUPTCY RULE
                    2004-1 DIRECTING THE PRODUCTION OF DOCUMENTS

         I, Mateo de la Torre, declare as follows:

                  1.      I am an associate at Latham & Watkins LLP and am currently an attorney in good

         standing licensed to practice in the State of New York.

                  2.      I make this declaration in support of Orion Energy Partners Investment Agent,

         LLC’s Opposition to the Official Committee of Unsecured Creditors’ Motion for an Order

         Pursuant to Bankruptcy Rule 2004 and Local Bankruptcy Rule 2004-1 Directing the Production

         of Documents.

                  3.      Attached as Exhibit A is a true and correct copy of an email sent by Jennifer Lee

         to Andrew Ambruoso, James Ktsanes, Nicholas Messana, and Markus von der Marwitz; copying




         1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
         CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
         CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
         Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
         Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
         10250 Constellation Blvd., Los Angeles, CA 90067.
28182826.1
                       Case 21-10527-JTD        Doc 533     Filed 05/28/21    Page 2 of 4




         Erin Brady, David Simonds, Kevin Carey, Pieter Van Tol, and Edward McNeilly; and dated April

         22, 2021.

              4.       Attached as Exhibit B is a true and correct copy of an attachment to the email

         attached as Exhibit A, dated April 22, 2021.

              5.       Attached as Exhibit C is a true and correct copy of a letter sent by Mateo de la

         Torre to Erin Brady, David Simonds, Kevin Carey, Pieter Van Tol, Edward McNeilly, and Jennifer

         Lee, and dated April 29, 2021.

              6.       Attached as Exhibit D is a true and correct copy of an email sent by Edward

         McNeilly to Eric Leon, Andrew Ambruoso, James Ktsanes, Nicholas Messana, Markus von der

         Marwitz, Chirag Dedania, and Mateo de la Torre; copying David Simonds, Erin Brady, Kevin

         Carey, Pieter Van Tol, Jennifer Lee, and Rahmon Brown; and dated May 10, 2021.

              7.       Attached as Exhibit E is a true and correct copy of an email sent by Mateo de la

         Torre to Edward McNeilly, Eric Leon, Andrew Ambruoso, James Ktsanes, Nicholas Messana,

         Markus von der Marwitz, and Chirag Dedania; copying David Simonds, Erin Brady, Kevin Carey,

         Pieter Van Tol, Jennifer Lee, and Rahmon Brown; and dated May 11, 2021.

              8.       Attached as Exhibit F is a true and correct copy of an email sent by Edward

         McNeilly to Mateo de la Torre, Eric Leon, Andrew Ambruoso, James Ktsanes, Nicholas Messana,

         Markus von der Marwitz, and Chirag Dedania; copying David Simonds, Erin Brady, Kevin Carey,

         Pieter Van Tol, Jennifer Lee, and Rahmon Brown; and dated May 11, 2021.

              9.       Attached as Exhibit G is a true and correct copy of an email sent by Pieter Van Tol

         to Mateo de la Torre, Eric Leon, Andrew Ambruoso, James Ktsanes, Nicholas Messana, Markus

         von der Marwitz, and Chirag Dedania; copying Edward McNeilly, David Simonds, Erin Brady,

         Rahmon Brown, Kevin Carey, and Stanley Tarr; and dated May 13, 2021.


28182826.1
                                                        2
                       Case 21-10527-JTD         Doc 533     Filed 05/28/21     Page 3 of 4




              10.      Attached as Exhibit H is a true and correct copy of an email sent by Pieter Van Tol

         to Mateo de la Torre, Eric Leon, Andrew Ambruoso, James Ktsanes, Nicholas Messana, Markus

         von der Marwitz, and Chirag Dedania; copying Edward McNeilly, David Simonds, Erin Brady,

         Rahmon Brown, Jennifer Lee, Kevin Carey, and Stanley Tarr; and dated May 14, 2021.

              11.      Attached as Exhibit I is a true and correct copy of an email sent by Pieter Van Tol

         to Mateo de la Torre; copying Eric Leon, Andrew Ambruoso, James Ktsanes, Nicholas Messana,

         Markus von der Marwitz, Chirag Dedania, Edward McNeilly, David Simonds, Erin Brady,

         Rahmon Brown, Jennifer Lee, Kevin Carey, and Stanley Tarr; and dated May 16, 2021.

              12.      Attached as Exhibit J is a true and correct copy of a list of search terms proposed

         by the Official Committee of Unsecured Creditors, which was attached to the email labeled herein

         as Exhibit K, and dated May 18, 2021.

              13.      Attached as Exhibit K is a true and correct copy of an email from Edward McNeilly

         to Mateo de la Torre, Eric Leon, Andrew Ambruoso, James Ktsanes, Nicholas Messana, Markus

         von der Marwitz, and Chirag Dedania; copying David Simonds, Erin Brady, Rahmon Brown,

         Jennifer Lee, Kevin Carey, Stanley Tarr, and Peiter Van Tol; and dated May 18, 2021.

              14.      Attached as Exhibit L is a true and correct copy of an email from Edward McNeilly

         to Eric Leon and Mateo de la Torre; copying James Ktsanes, Andrew Ambruoso, David Simonds,

         Erin Brady, and Pieter Van Tol; and dated May 24, 2021.

              15.      Attached as Exhibit M is a true and correct copy of an email from Mateo de la

         Torre to Edward McNeilly and Eric Leon; copying James Ktsanes, Andrew Ambruoso, David

         Simonds, Erin Brady, Pieter Van Tol; and dated May 28, 2021.

                 Pursuant to 28 U.S.C. § 1746, I hereby declare that the foregoing is true and correct to

         the best of my knowledge and belief.


28182826.1
                                                         3
                   Case 21-10527-JTD        Doc 533       Filed 05/28/21   Page 4 of 4




             Executed this 28th day of May, 2021.

                                                    /s/ Mateo de la Torre
                                                    Mateo de la Torre
                                                    LATHAM & WATKINS LLP
                                                    1271 Avenue of the Americas
                                                    New York, New York 10020
                                                    Email: mateo.delatorre@lw.com




28182826.1
                                                      4
